DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restarting Period for Reply
This office action replaces the Non-Final office action mail date February 4, 2021. There was a typographical error in the time period for reply found on the PTO-326 Form, and has been corrected herein. 
Claim Scope Analysis
For purposes of this office action, a claim scope analysis discussion of some claimed limitation is consider critical to understanding at least some of the concerns set forth below under 35 USC § 112. 
	“Optimal torque” is being construed to be torque levels at least enough to move the aircraft, this is consistent the claim language and the specification. As such, this encompasses known electric wheel mounted taxi systems torque level generation abilities. As stated below, “optimal” has further issues under 35 USC § 112. 
	“determining an optimal level of ground travel torque and an optimal level of breakaway torque” is being construed (via BRI consistent with the specification) to encompasses at least manual turning of the nose landing gear wheel via a pilot on board OR remote pilot via remote control (i.e. UAV) OR manual selection by a pilot on board via computer toggles, switches etc. OR automatically via computer controls and algorithms.	
Claim Objections
Claim(s) 1 and 11 are objected to because of the following informalities: part a and part b, respectively, recites “each one of a pair”. It should read “each pair”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim(s) 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: 
Re claim 1: 
“determining an optimal level of ground travel torque and an optimal level of breakaway torque” via  one interpretation of a pilot manually through trial and error turning the nose gear wheel to some angle and when the aircraft moves, the pilot has “determined the optimal torque level”. 
“turning the nose landing gear wheels…that produces at least optimal level of breakaway torque…” via one interpretation of a pilot manually turning the wheel until it the aircraft starts to move, thus meeting the needed torque. 
But, does not reasonably provide enablement for: 
 “determining an optimal level of ground travel torque and an optimal level of breakaway torque” via  another interpretation of for example an automated computer system that determines the optimal levels.  
“turning the nose landing gear wheels…that produces at least optimal level of breakaway torque…” via another interpretation that this is for example an automated process done via  a computer system. 
the specification, while being enabling for:
Re claim 10: 
 “identifying a specific nose landing gear wheel angle…” via  one interpretation of a pilot manually through trial and error turning the nose gear wheel to some angle and when the aircraft moves, the pilot has ‘identified the angle’.
But, does not reasonably provide enablement for: 
Re claim 10: 
 via another interpretation that this is for example an automated process done via  a computer system. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Page 20, starting line 4 of the specification discusses that once optimal and maximum torque are determined for a specific kind of aircraft, the taxi system and components can be designed and size, to produce about half or ‘slightly” more than the max level of torque…the effective torque output may be tested…” 
However, the specification provides no guidance to how to determine max or optimal torque. Also, the specification does not provide guidance to what angle is required to be turned to move the aircraft to achieve these optimal torques. There appears to be no corresponding sets of algorithms or processes to achieve this determination process, thus than the ability to size and design the electric taxi system. 
When considering the enablement many factors need to weighed, here the issues that arise that lead to undue experimentation are many. 
The breadth of the claims is exceedingly broad to encompass both manual and automated processes.
The nature of the invention appears to bend around an idea of optimization in both manual and automated realms, which covers all aircraft. 
The state of the prior art, which given the claim scope, appears to suggest taking a known device and implementing its use differently and at different optimized levels. 
The level of one of ordinary skill would be high, however, there are too many unknown variable to consider without further guidance provided by applicant, plus how to not only figure out the optimal torque, but then size the taxi system as needed. 
The level of predictability in the art is somewhat unknown given the various types and sizes of aircraft, the various types of wheels, aircraft landing and taxiing surfaces, weather conditions, temperatures, etc. 
The amount of direction provided by the inventor is minimal at best. 
The existence of working examples is unclear/unknown as disclosed.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure would be considered vast because of all the unknown variables of the types, sizes, wheels, weather, ambient conditions, surfaces, how to calculate optimal torque via a computer system and then operate the method via a computer system, what algorithms to use, how to program the computer system etc. 
a conclusion of lack of enablement is found for the claimed invention given the evidence regarding each of the above factors, the specification, and at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation (In re Wands, 858 F.2d at 737, 8 USPQ2d) See also In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
 All other claims are rejected for depending from or other containing all the limitations 
Claims not addressed above are rejected as being dependent upon a rejected base claim.
Claim(s) 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim(s) 1 - part c, 3, 4 and 11 recites the phrase “sized to produced”. The specification discloses that the drive motor may be sized to produce a level of torque reduced below a level of maximum breakaway torque, but it is unknown how applicant is sizing the motor to produce this. And there is no written support description in the specification to reasonably convey the size to produce a torque below the maximum level of the breakaway torque to one of ordinary skill in the art to understand the claimed invention.
Claim 11 recites the word “engineered”. According to dictionary.com, the verb “engineered” means “to design or create using the techniques or methods of engineering”.  It is unknown how applicant is producing the optimal torque of the drive motor. And there is no written support description in the specification to reasonable convey the design, techniques or methods to one of ordinary skill in the art to understand the claimed invention. 
Re claim 11, see claim 1 discussion above for sized to produce. 
Claims not addressed above are rejected as being dependent upon a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim(s) 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 1-4, 7, 9-11 recites the term “optimal”. The term “optimal” renders the indefinite. It is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree. And one of the ordinary skill in the art would not be reasonably appraised of the scope of the invention.
Claim 1, part c and d, and claim 3 recites the phrase “a majority of ground travel” and claim 11 recites the phrase “majority of aircraft ground travel conditions”.  These phrases are considered relative phrases which renders the claim indefinite. The term “majority” is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree. And one of the ordinary skill in the art would not be reasonably appraised of the scope of the invention.
Claim 5 recites “sharp angle”. However, then states sharp angles from 1 to 90 degrees. This is unclear, as to what is to encompass a ‘sharp’ angle. Sharp is a relative term and 1 degrees for example generally doesn’t seem to be a sharp angle. 
Claim 7 recites “when said stationary condition comprises pushback”, it is unclear how a stationary condition can also comprise a moving condition of ‘pushback’. This is contradictory and unclear. 
Claim 8 recites, “during a stationary ground travel condition”. It is unclear and contradictory statement, one cannot be in a stationary ground travel condition, as this implies being stationary but traveling at the same time. It appears it is intended to say, during a stationary condition.
Claim 9, see claim 8 discussion above. 
Claim 10 recites “testing the effective torque out”. It is unclear how this testing is done, as this method overall appears to be done during a taxiing process. How does one test the effective output? 
Re claim 11, see claim 5 discussion for ‘sharp’. 
Re claim 11, see claim 1 discussion for ‘optimal’. 
Re claim 11, see claim 1 discussion for ‘majority’. 
Claim 11, part b recites “said electric drive motor and components” and “said components are sized to produce”. The term “components” renders the claim indefinite because it is unclear whether the components are part of the claimed invention or merely example or preferences. See MPEP § 2173.05(d). The examiner’s interpretation of the claim in light of the indefinite language is discussed in additional detail for each of the claims in the prior art rejection below.
Claims not addressed above are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-10, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 20160122007 A1) in view of Cox (US 20150266565 A1).
Regarding claim 1, 007 discloses:
a. providing an aircraft (Figs 1a and 1b - 10) equipped with an electric taxi system mounted completely within each one of a pair of nose landing gear wheels (Para 020), and operating the electric taxi systems to Para 19 and Fig 2 - 100) comprising at least ground travel torque and breakaway torque (Para 36); 
b. determining an optimal levels of ground travel torque and an optimal level of breakaway torque required to move the aircraft, wherein the optimal level of ground travel torque is less than the optimal level of breakaway torque (Para 33 “The aircraft pilot would, …. , be able to control the aircraft’s ground movement manually.”)
007 discloses the pilot being able to control the ground movement manually (Para 33). While 007 is silent on the pilot making any turns in the ground, 565 discloses the pilot with the ability to turn the aircraft during operation of ground movements (Para 30).
It would have been obvious of one or the ordinary skill to have modified the invention disclosed in 007 by having the pilot with the ability to make turns during the operation of ground movements as disclosed in 565 because it would be combining prior art elements according to known elements. Additionally, having the ability to turn during the operation of ground movements will make the number change making the optimal level of ground travel torque less than the optimal level of breakaway torque.
c. providing an electric drive motor for each electric taxi systems sized to produce a level of torque (Para 15 of 007) corresponding to at least the optimal level of ground travel torque, aligning the nose landing gear wheels parallel to a longitudinal axis of the aircraft, and simultaneously driving the aircraft with the electric taxi systems during a majority of ground travel (Para 23 of 007);  2Serial No. 16/207,118 Docket# 12266.US Preliminary Amendment 
d. turning the nose landing gear wheels to form an angle with the longitudinal axis of the aircraft that produces at least the optimal level of breakaway (Para 28 of 565) and simultaneously operating the electric taxi systems (Para 37 of 007) and moving the aircraft when the optimal level of breakaway torque is required to move the aircraft (Para 34 of 007);  
007 discloses the pilot being able to control the ground movement manually (Para 33). While 007 is silent on turning the nose landing gear wheels to form an angle with the longitudinal axis of the aircraft that produces at least the optimal level of breakaway, 565 discloses turning the nose landing gear wheels to Para 28 of 565).
It would have been obvious of one or the ordinary skill to have modified the invention disclosed in 007 by turning the nose landing gear wheels to form an angle with the longitudinal axis of the aircraft that produces at least the optimal level of breakaway as disclosed in 565 because it would be combining prior art elements according to known elements. Additionally, the prior art only discloses taxiing forward and backward, but during operation of taxi, the aircraft’s landing gear drive wheel are commonly turned at least to some degree. As it is derived from common sense and it is also assumed that not every airport in the world is perfectly straight. 
e. then turning the nose landing gear wheels to be aligned parallel to the longitudinal axis of the aircraft (Para 28 of 565), and simultaneously continuing to drive the aircraft at the optimal ground travel torque during the majority of ground travel (Fig 2 of 007).
007 discloses continuing to drive the aircraft at the optimal ground travel torque during the majority of ground travel (Fig 2). While 007 is silent on turning the nose landing gear wheels to be aligned parallel to the longitudinal axis of the aircraft, 565 discloses turning the nose landing gear wheels to be aligned parallel to the longitudinal axis of the aircraft (Para 28 of 565).
It would have been obvious of one or the ordinary skill to have modified the invention disclosed in 007 turning the nose landing gear wheels to be aligned parallel to the longitudinal axis of the aircraft as disclosed in 565 because it would be combining prior art elements according to known degree. As it is derived from common sense and it is assumed that not every airport in the world is perfectly straight. 
Regarding claim 2, 007 as modified by 565 discloses operating the electric taxi systems (Para 20) and producing the optimal level of breakaway torque only when required during ground travel to move the aircraft from a stationary condition (Fig 2 – 102 and 104) and operating the electric taxi systems to drive 106).
Regarding claim 3, 007 as modified by 565 discloses providing a drive motor for each electric taxi sized to produce at least the optimal ground travel torque for the aircraft when the nose landing gear wheels are aligned parallel to the longitudinal axis during simultaneous operation of the electric taxi system to move the aircraft during the majority of ground travel (Para 25-26 of 007) and to produce at least the optimal breakaway torque for the aircraft when the nose landing gear wheels are turned elements (Para 34-36 of 007).
Additionally, the prior art only discloses taxiing forward and backward, but during operation of taxi, the aircraft’s landing gear drive wheel are commonly turned at least to some to form the angle with the longitudinal axis that causes the breakaway torque to be produced during simultaneous operation of the electric taxi system to get the aircraft moving.
Regarding claim 4, 007 as modified by 565 discloses turning the nose landing gear wheels to the angle with the longitudinal axis of the aircraft (Para 28 of 565), simultaneously operating the electric taxi system (Para 20), and moving the aircraft at the effective breakaway torque level (Fig 2 – 110).
007 discloses the claimed invention except for providing the drive motor for each electric taxi system sized to produce an effective breakaway torque level that is about twice as great as the optimal ground travel torque level. However, it would have been obvious of one or the ordinary skill to have modified the invention to size the motor to create about twice as great as optimal ground travel torque, or any other torque value, for ease of use, less turning etc., and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 5, turning the nose landing gear wheels to form a sharp angle with the longitudinal axis of the aircraft within the range of from about 1 degree to about 90 degrees (Para 28 of 565).
While 007 is silent on turning the nose landing gear wheels to form a sharp angle with the longitudinal axis of the aircraft within the range of from about 1 degree to about 90 degrees, 565 discloses Para 28 of 565) except for a range from about 1 degree to about 90 degrees. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine both prior art elements, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 7, 007 as modified by 565 discloses when said stationary condition (Fig 2) comprises pushback (Fig 2 – 102), operating the electric taxi systems (Fig 2 – 100).
007 is silent on simultaneously turning the nose landing gear the nose landing gear wheels to the angle with the longitudinal axis that produces the optimal breakaway torque to move the aircraft during pushback.
565 discloses simultaneously turning the nose landing gear the nose landing gear wheels to the angle with the longitudinal axis that produces the optimal breakaway torque (Para 28 of 565) to move the aircraft during pushback (Para 10 of 565).
It would have been obvious of one or the ordinary skill to have modified the invention disclosed in 007 simultaneously turning the nose landing gear the nose landing gear wheels to the angle with the longitudinal axis that produces the optimal breakaway torque (Para 28 of 565) to move the aircraft during pushback as disclosed in 565 because it would be combining prior art elements according to known degree. Additionally, during operation of taxi, the aircraft’s landing gear drive wheel are commonly turned at least to some to form the angle with the longitudinal axis that causes the breakaway torque to be produced to move the aircraft during pushback.
Regarding claim 8, 007 discloses during a stationary ground travel condition requiring a level of breakaway torque to move the aircraft (Fig 2 – 110).
While 007 is silent on operating the electric taxi systems while simultaneously turning the nose landing gear wheels from a position parallel to the longitudinal axis through a plurality of angles with the 
565 discloses operating the electric taxi systems while simultaneously turning the nose landing gear wheels from a position parallel to the longitudinal axis through a plurality of angles with the longitudinal axis to an angle that produces the level of breakaway torque at which the aircraft can move (Para 28 of 565 – the aircraft is able to rotate or turn at an angle of 90 degrees), and then driving the moving aircraft with the landing gear wheels turned parallel to the longitudinal axis (Para 35 of 565).
It would have been obvious of one or the ordinary skill to have modified the invention disclosed in 007 by operating the electric taxi systems while simultaneously turning the nose landing gear wheels from a position parallel to the longitudinal axis through a plurality of angles with the longitudinal axis to an angle that produces the level of breakaway torque at which the aircraft can move, and then driving the moving aircraft with the landing gear wheels turned parallel to the longitudinal axis.as disclosed in 565 because it would be combining prior art elements according to known degree. Additionally, during operation of taxi, the aircraft’s landing gear drive wheel are commonly turned parallel with the longitudinal axis in order to park the aircraft properly to an airport terminal.
Regarding claim 9, 007 as modified discloses pilots driving the aircraft equipped with the electric taxi systems to move the aircraft during the stationary ground condition when the level of breakaway torque is required  by operating the electric taxi systems (Para 33, “the pilot would be able to control the aircraft’s ground movement manually).
While 007 is silent on turning the nose landing gear wheels from the parallel position through the plurality of angles to the angle that produces the level of breakaway torque, simultaneously operating the electric taxi system with the nose landing gear wheels turned to the angle that produces the level of breakaway torque and moving the aircraft first with the breakaway torque, then turning the nose landing gear wheels to the parallel position, and moving the aircraft with the optimal ground travel torque. 
565 discloses turning the nose landing gear wheels from the parallel position through the plurality of angles to the angle that produces the level of breakaway torque (Para 28 of 565), simultaneously Para 28 of 565), then turning the nose landing gear wheels to the parallel position, and moving the aircraft with the optimal ground travel torque (Para 35 of 565). 
Regarding claim 10, 007 as modified discloses identifying a specific landing gear wheel angle from the aircraft longitudinal axis required for the electric taxi system to produce at least the optimal breakaway torque to move a specific aircraft (Para 26 of 007 – “Control of the flow of current to an electric drive means, as well as the voltage and frequency of the current, allows the torque generated by the drive means to be controlled and, therefore, may control the speed of the wheel powered by the drive means and the ground travel speed of the aircraft.” and Para 39) when the electric taxi system is operated simultaneously with the nose landing gear wheels turned at the identified angle and testing the effective torque output of the drive motor for each electric taxi system (Para 28 and 35 of 565 -Testing encompasses attempting to taxiing an aircraft. By turning the wheels and moving the aircraft is “testing” the effectiveness of the turned angle if it meets the needed torque.) 
Claim 6  is rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 20160122007 A1) in view of Cox (US 20150266565 A1), further in view of Perkins (US 20160200425 A1).
Regarding claim 6, 007 as modified by 565 discloses providing an electric drive motor for each electric taxi system (Para 15 of 007), simultaneously aligning the nose landing gear wheels parallel to the aircraft longitudinal axis (Para 35 of 565 as a modification to 007). 
While 007 as modified by 565 is silent on electric drive motor with a gear system and driving the aircraft with the electric motor and gear system and producing at least the ground travel. Perkins discloses an electric drive motor with a gear system (Para 27 of Perkins) and driving the aircraft with the electric motor and gear system (Para 35 of Perkins) and producing at least ground travel (Para 30 of Perkins).
It would have been obvious of one or the ordinary skill to have modified the invention disclosed in 007 as modified by 565 comprising an electric drive motor with a gear system and driving the aircraft with 
007 as modified by 565 and Perkins is silent on producing a breakaway torque that is about twice as large as the ground travel torque by simultaneously turning the nose landing gears to form the angle with the longitudinal axis of the aircraft and driving the aircraft with the electric motor and gear system. 
However, it would have been obvious of one or the ordinary skill to have modified the invention to size the motor to create about twice as large as the ground travel torque by simultaneously turning the nose landing gears to form the angle with the longitudinal axis of the aircraft and driving the aircraft with the electric motor and gear system, or any other torque value, for ease of use, less turning etc., and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Perkins (US 20160200425 A1).
Regarding claim 11, Perkins discloses an aircraft nose landing gear (Fig 1 – 10) wheel-mounted (12) electric taxi system with a drive motor engineered to produce optimal torque during most electric taxi system-powered aircraft ground travel (Para 18) and to produce breakaway torque during ground travel situations requiring breakaway torque (Para 35), comprising: 
a. an electric drive motor (Para 23 – the drive means 36 is an electric motor assembly) comprising a rotor element (42) and a stator (44) element sized to produce an optimal level of torque to power a nose landing gear wheel- mounted electric taxi system to move an aircraft during a majority of aircraft ground travel conditions (Para 27).
Perkins discloses the claimed invention except for said optimal level of torque is less than a level of breakaway torque required to move the aircraft from a stopped position. However, it would have been obvious of one or the ordinary skill to have modified the invention to making the optimal level of ground travel torque less than the optimal level of breakaway torque in order for the aircraft to make turns in ground In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
b. said electric drive motor (Para 23 – the drive means 36 is an electric motor assembly)  and components of said electric taxi system comprising at least a gear system (Para 27 – the drive system 38 would be performed by a gear system) and a clutch assembly (40) are mounted completely within each one of a pair of nose landing gear wheels (Para 21), wherein said electric drive motor (Para 23 – the drive means 36 is an electric motor assembly) is mounted adjacent to an axle (16) in each said nose landing gear wheel (Para 19), said gear system  (Para 27 – the drive system 36 would be performed by a gear system) is mounted outwardly of said motor, and said clutch assembly is mounted to transfer torque through said gear system from said electric drive motor to said nose landing gear wheel (Para 28 suggests a range of different configurations for drive systems in order to move the aircraft effectively and efficiently during ground operations), and said components are sized to produce said optimal level of torque; and 
c. nose landing gear wheel steering operable (Para 18 – “selective activation of drive means in each wheel may be employed to differentially steer and brake the aircraft”). 
Perkins discloses the claimed invention except to move said pair of nose landing gear wheels from a nose wheel steering position parallel to a longitudinal axis of said aircraft to a plurality of sharp nose wheel steering angles within the range of from about 1 degree to about 90 degrees from said longitudinal axis, wherein at least one of said plurality of sharp nose wheel steering angles increases said optimal level of torque produced by said electric drive motor and said electric taxi system to said level of breakaway torque.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine both prior art elements, and since it has been held that where the general conditions of a In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua J Michener whose telephone number is (571)272-1467.  The examiner can normally be reached on Monday-Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NOR ALAA BASHASH/
Examiner, Art Unit 3642
/JOSHUA J MICHENER/             Supervisory Patent Examiner, Art Unit 3642